Exhibit 10.1

November 14, 2011

Laura A. Brege

c/o Onyx Pharmaceuticals, Inc.

249 E. Grand Ave.

South San Francisco, CA 94080

 

Re: Retirement and Consulting Agreement

Dear Laura:

As discussed, this letter sets forth the terms of the retirement and consulting
agreement (the “Agreement”) between you and Onyx Pharmaceuticals, Inc. (“Onyx”
or the “Company”).

1. Retirement Date; Transition Employment Terms.

(a) Retirement Date. You will resign from your employment with the Company,
effective as of December 31, 2011 (the “Retirement Date”). As of the Retirement
Date, you will no longer hold the position of Executive Vice President,
Corporate Affairs, your employment with the Company will end, and you will hold
no other position with the Company or any of its subsidiary entities, except for
the post-employment consulting role with the Company as provided under Section 4
of this Agreement. The Company agrees that you will return to the office during
the week of January 2, 2012 (on a date to be scheduled in advance), for the
purpose of returning all Company property (as provided under Section 7 hereof)
and retrieving any remaining personal property, and you will have continued
access to your Onyx email through January 6, 2012 (subject to your continued
compliance with the Company’s email policies) for the purposes of an orderly
transition of your Company information and documents to other Company personnel.

(b) Transition Employment Terms. Until the Retirement Date (the “Transition
Employment Period”), your at-will employment will continue; you will be expected
to fulfill your regular work duties and work your regular work schedule,
including transitioning your workload and projects to other Company personnel by
the Retirement Date; you will continue to be paid your current base salary, and
you will continue to participate in the employee benefit plans in which you are
currently enrolled (subject to the terms and conditions of the benefit plans);
and you are expected to continue to comply with your contractual and fiduciary
obligations to the Company, including but not limited to full compliance with
the Company’s policies and procedures.

(c) 2011 Bonus. You will remain eligible for consideration of an annual bonus
for 2011 under the Company’s annual bonus program, with any bonus amount to be
determined by the Compensation Committee of the Company’s Board of Directors
consistent with the treatment of other eligible executives and to be paid on the
regular annual bonus payment date, notwithstanding that you will not be a
current employee of the Company as of the regular bonus payment date.

2. Final Accrued Salary and Vacation. On the Retirement Date, the Company will
pay you all accrued base salary earned through the Retirement Date, and all
accrued and unused vacation earned through the Retirement Date (if any), subject
to standard payroll deductions and withholdings. You are entitled to these
payments by law and will receive them regardless of whether or not you sign this
Agreement.



--------------------------------------------------------------------------------

3. Severance Benefits. You acknowledge and agree that your anticipated
resignation and retirement will not qualify as a “Covered Termination” under the
terms of either the Company’s Executive Severance Benefit Plan effective as of
December 3, 2008 or the Executive Change in Control Severance Benefits Agreement
(the “Change in Control Agreement”) between you and the Company dated
September 29, 2008 (regardless of whether the Company undergoes a “Change in
Control” (as defined in the Change in Control Agreement) on or prior to the
Retirement Date), and that you are not entitled to any severance benefits under
the aforementioned Plan or Agreement, or under any other severance program or
agreement with the Company. Although the Company is not otherwise obligated to
provide any severance benefits due to your resignation, if: (i) you timely enter
into this Agreement, you comply fully with your obligations hereunder, and you
allow the releases contained herein to become effective, (ii) you resign your
membership on any boards of directors of any of the Company’s subsidiary
entities effective no later than the Retirement Date, (iii) your resignation
from the Company constitutes a “separation from service” (as defined under
United States Treasury Regulation Section 1.409A-1(h), a “Separation from
Service”), and (iv) on or within twenty-one (21) days after the Separation from
Service date you sign, date, and return to the Company the Retirement Date
Release attached hereto as Exhibit A (and you do not subsequently revoke it),
the Company will provide you with the following as your sole severance benefits
(the “Severance Benefits”):

(a) Executive Transition Services. The Company will pay the costs, in an
aggregate amount of up to $35,000, for you to obtain executive transition
support services from a professional outplacement services provider during 2012.
The outplacement services provider either will be selected by the Company, or
selected by you and approved in advance by the Company.

(b) Severance Payment. You will receive a lump cash severance payment in an
amount equal to twelve (12) months’ of your final base salary, subject to
required payroll deductions and tax withholdings (the “Severance Payment”). The
Severance Payment will be paid on the thirtieth (30th) day following the
Separation from Service date (or if such thirtieth (30th) day is not a regular
business day, on the next regular business day thereafter).



--------------------------------------------------------------------------------

(c) Health Insurance and Company-Paid COBRA Premiums.

(i) COBRA Eligibility. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Retirement Date if you so elect.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish. You will be provided with a
separate notice of your COBRA rights and obligations within the timing required
by law.

(ii) Company-Paid COBRA Premiums. If, following the Retirement Date, you timely
and properly elect continued coverage under COBRA, then the Company shall pay
the COBRA premiums necessary to continue your health insurance coverage in
effect for yourself and your eligible dependents until the earliest of (A) the
first twelve (12) months of your COBRA coverage, (B) the expiration of your (or
your dependents’) eligibility for continuation coverage under COBRA, and (C) the
date when you become eligible for group health insurance coverage in connection
with new employment or self-employment (such period from the Retirement Date
through the earliest of (A) through (C), the “COBRA Payment Period”). If you
become eligible for coverage under another employer’s group health plan or
otherwise cease to be eligible for COBRA coverage during the period provided in
this section, you must immediately provide written notice to the Company of such
event, and the Company’s obligation to pay COBRA premiums on your behalf shall
cease.

(iii) Health Service Act Issues. Notwithstanding the foregoing, if at any time
the Company determines, in its sole discretion, that its payment of COBRA
premiums on your behalf would result in the Company’s incurring costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), then in lieu of paying COBRA premiums on your
behalf, the Company will pay you on the last day of each remaining month of the
COBRA Payment Period a fully-taxable cash payment equal to the COBRA premium for
that month, subject to applicable tax withholding.

(d) Extended Exercise Period. The Company will amend the regular
post-termination exercise period applicable to your currently-outstanding stock
options granted under the Onyx Pharmaceuticals, Inc. 2005 Equity Incentive Plan,
as amended (the “Plan”) so that you may exercise those stock options following
your termination of “Continuous Service” (as defined below) until the earliest
of (i) December 31, 2012, (ii) the Expiration Date set forth in the applicable
stock option agreement, (iii) the effective date of a Change in Control (as
defined in the Plan), and (iv) the date you breach your obligations to the
Company under this Agreement or your Confidential Information Agreement (as
defined below).

4. Consulting Relationship.

(a) Consulting Period. If: (i) you timely enter into this Agreement, you comply
fully with your obligations hereunder, and you allow the releases contained
herein to become effective, (ii) you resign your membership on any boards of
directors of any of the Company’s subsidiary entities effective no later than
the Retirement Date, and (iii) on or within twenty-one (21) days after the
Retirement Date you sign, date, and return to the Company the



--------------------------------------------------------------------------------

Retirement Date Release (and you do not subsequently revoke it), the Company
agrees to retain you, and you agree to make yourself available to perform
services, as a consultant to the Company under the terms and conditions provided
in this Agreement, effective on the Retirement Date and continuing for six
(6) months thereafter unless terminated earlier by either party as provided
herein (the “Consulting Period”). The parties may terminate the Consulting
Period prior to six (6) months upon written notice to the other party only if
the other party materially breaches this Agreement (including but not limited to
Section 11 (Nondisparagement)), or if you materially breach the Confidential
Information Agreement (as defined in Section 8).

(b) Consulting Services. During the Consulting Period, you shall make yourself
available to provide consulting services (the “Services”) in your areas of
expertise, as may be requested by the Company from time to time during the
Consulting Period. Your work will be directed by the Company’s President and
Chief Executive Officer (the “CEO”). There is no guaranteed minimum amount of
Services that you will be asked to provide, and the amount of Services may vary
over time. Notwithstanding the foregoing, the maximum amount of anticipated
Services will be thirty-four (34) hours per month during the Consulting Period;
that is, we expect that your Retirement Date will be a Separation from Service.
You shall exercise the highest degree of professionalism and utilize your
expertise and creative talents in performing the Services. During the Consulting
Period, you shall be free to pursue other employment or consulting engagements
with third parties, provided your other engagements do not unreasonably
interfere with your performance of your Services to the Company and are not
employed by or otherwise involved with entities or individuals that compete, or
are preparing to compete, with the Company. The Company shall not require you to
perform the Services in a manner that would unreasonably interfere with your
performance of your other professional duties; any such potential conflicts
should be discussed with the CEO.

(c) Consulting Compensation. In consideration for the Services provided and your
continued availability, you will receive the following as your sole compensation
for the Services:

(i) Consulting Fees. During the Consulting Period, the Company will pay you
consulting fees at an hourly rate of $500 (prorated for any partial hours of
Services) for the consulting Services you actually provide (the “Consulting
Fees”). For each month in which you provide Services, you will submit an invoice
to the Company which lists the dates and amount of Services you provided, along
with a summary description of the Services. The Company will pay your undisputed
Consulting Fees (and any reimbursable expenses, discussed in Section 4(g) below,
which also must be listed on the monthly invoice for the month in which the
expenses were incurred), within thirty (30) days of receipt of your invoices.

(ii) Equity. You and the Company agree that your conversion from an employee to
an independent contractor of the Company, as contemplated by this Agreement,
will not result in a termination of your “Continuous Service” for purposes of
the Plan and your outstanding compensatory equity awards (the “Awards”).
Accordingly, to the extent consistent with the Plan and your stock award
agreement(s), vesting of your Awards will continue (subject to your Continuous
Service) during the Consulting Period for up to a maximum period of six
(6) months after the Retirement Date. In addition, if, during the Consulting
Period, the Company undergoes a “Change in Control” (as defined in
Section 1.4(b) of the Change in Control



--------------------------------------------------------------------------------

Agreement), then, effective as of the consummation date of the Change in
Control, vesting of the Awards will accelerate such that the Awards will become
vested as if the Consulting Period had continued for the full six (6) months
from the Retirement Date, and no further vesting of the Awards will occur
regardless of whether the Consulting Period continues thereafter.

(d) Protection of Information. You agree that, during the Consulting Period and
thereafter, you will not, except for the purposes of performing your Services,
use or disclose any confidential or proprietary information or materials of the
Company that you obtain or develop in the course of performing the Services. Any
and all work product you create in the course of performing the Services will be
the sole and exclusive property of the Company. You hereby assign to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property and work product developed in the
course of performing the Services.

(e) Authority During Consulting Period. After the Retirement Date, you will have
no authority to bind the Company to any contractual obligations, whether
written, oral or implied, and you shall not represent or purport to represent
the Company in any manner whatsoever to any third party unless authorized to do
so in writing by the Company.

(f) Independent Contractor Status. You acknowledge and agree that during the
Consulting Period you will be an independent contractor of the Company and not
an employee, and you will not be entitled to any of the benefits that the
Company may make available to its employees, such as group insurance, workers’
compensation insurance coverage, profit sharing or retirement benefits, other
than your rights to continued group health insurance coverage under COBRA or as
otherwise provided by law. Because you will perform the Services as an
independent contractor, the Company will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions, and the
Consulting Fees shall be reported on an Internal Revenue Service Form 1099. You
acknowledge and agree to accept exclusive liability for complying with all
applicable local, state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, Social Security, disability and
other contributions related to the Consulting Fees. In the event that any
federal, state or local taxing authority determines that you are an employee
rather than an independent contractor, you agree to indemnify the Company for
and against any taxes, withholdings, interest and penalties (with the exception
of employer’s share of Social Security, if any), arising from the Company’s
payment of the Consulting Fees.

(g) Expenses. The Company will reimburse you, pursuant to its regular business
practice, for reasonable, documented business expenses incurred in performing
the Services (if any) provided that these expenses have been pre-approved in
writing by the CEO.

(h) Tax Consequences. It is important to understand that the amendments
contemplated by this Agreement to your currently-outstanding stock options may
result in such options losing incentive stock option status (and converting to
nonstatutory options). The Company is not providing any tax advice or guidance
to you, and you are strongly encouraged to seek advice concerning the tax
aspects of this Agreement (including with respect to your Awards) from your
personal tax advisors. Except as amended hereby, your rights to the Awards are
governed in full by your stock award agreements and the Plan.



--------------------------------------------------------------------------------

5. Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not owed, and will not
receive from the Company any additional compensation, severance, equity vesting
or equity awards, or benefits on or after the Retirement Date, with the
exception of any vested benefits you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account). By way of example
but not limitation, you acknowledge that you have not earned, are not owed, and
will not be provided, any bonus, incentive compensation, commissions, or equity,
unless expressly provided herein.

6. Employment-Related Expense Reimbursements. You agree that, within thirty
(30) days after the Retirement Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through the Retirement Date, if any, for which you seek reimbursement. The
Company will reimburse you for your legitimate and fully documented expenses
pursuant to its regular business practice.

7. Return Of Company Property. Unless the Company otherwise authorizes you to
retain any documents or property in connection with your consulting Services
(which must be returned upon termination of the Consulting Period or upon the
Company’s earlier request, without retention of any reproductions), you agree to
return to the Company, no later than January 6, 2012, all Company documents (and
all copies thereof), information, and other property of the Company in your
possession or control, including, but not limited to, Company files, notes,
correspondence, memoranda, notebooks, drawings, records, reports, lists,
compilations of data, research and development information, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information, contact
lists or directories, sales and marketing information, personnel and
compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, facsimile machines, and cellular telephones),
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). You agree that
you will make a diligent search to locate any such documents, property and
information within the timing set forth above. In addition, if you have used any
personally owned computer, server, e-mail system, mobile phone, portable
electronic device (e.g., BlackBerry), (collectively, “Personal Systems”) to
receive, store, prepare or transmit any Company confidential or proprietary
data, materials or information, then no later than January 6, 2012, you will
provide the Company with a computer-useable copy of all such information and
then permanently delete and expunge all such Company confidential or proprietary
information from such Personal Systems without retaining any copy or
reproduction in any form. You agree to provide the Company access to your
Personal Systems, as requested, for the purpose of verifying that the required
copying and/or deletion is completed. Your timely compliance with this Section 7
is a precondition to the Severance Benefits and the consulting arrangement
provided under this Agreement.

8. Proprietary Information Obligations. Both during and after your employment
you acknowledge and reaffirm your continuing obligations under your Employee
Confidential Information and Inventions Assignment Agreement with the Company
that you signed on March



--------------------------------------------------------------------------------

20, 2008 (the “Confidential Information Agreement”), which include but are not
limited to your obligations not to use or disclose any confidential or
proprietary information of the Company without prior written authorization from
a duly authorized representative of the Company, and your obligations not to
engage in certain solicitations as provided under Section 4 of the Confidential
Information Agreement. A copy of your signed Confidential Information Agreement
is attached hereto as Exhibit B.

9. Indemnity Agreement. You are entitled to certain indemnification rights under
the terms of your Indemnity Agreement with the Company, which was entered into
in connection with your hire (a copy of which is attached as Exhibit C),
including indemnification rights relating to your service as a director of the
Company’s subsidiary entity, and such rights are not impacted by this Agreement.
You will be considered an agent of the Company for purposes of the Indemnity
Agreement only during your continued employment with the Company.

10. Disclosure of Consultant Status and Agreement Filing. During the Consulting
Period, you and the Company may inform third parties that you are engaged as a
consultant to the Company. In addition, the Company anticipates that it will be
required to file this Agreement and/or a summary of its terms with the federal
Securities Exchange Commission in accordance with the Securities Exchange Act
and its regulations and, as a result, this Agreement and its terms will become
publicly available.

11. Nondisparagement. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations,
and the Company agrees to direct its officers and directors not to disparage you
in any manner likely to be harmful to you or your business, business reputation
or personal reputation; provided that all parties may respond accurately and
fully to any inquiry or request for information in the course of a government
investigation or as required by compulsion of law (including as required by a
subpoena).

12. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily assist any person in bringing or pursuing any claim or action of any
kind against the Company or its parent, subsidiary, or affiliate entities, or
their officers, directors, members, employees or agents, except in the course of
a government investigation or as required by compulsion of law (including as
required by a subpoena). In addition, you agree to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties (e.g.,
demands to produce documents or testimony pursuant to subpoena), or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide truthful and accurate information in witness
interviews with the Company or its counsel, and in deposition and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you may incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.



--------------------------------------------------------------------------------

13. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

14. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Transition Employment Period arrangement, you hereby generally
and completely release the Company, its parent and subsidiary entities, and its
and their current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, insurers, affiliates, and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date you sign this Agreement (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (i) all claims arising out of
or in any way related to your employment with the Company, or the termination of
that employment; (ii) all claims related to your compensation or benefits from
the Company (other than claims for current payroll and accrued and unused
vacation); (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the federal Family and Medical Leave Act (as amended), the California Family
Rights Act, the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

(b) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you have pursuant to the Indemnity Agreement, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights or claims which are not waivable as a matter of law; and
(iii) any claims for breach of this Agreement. In addition, nothing in this
Agreement prevents you from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that you acknowledge and agree that you are hereby
waiving your right to any monetary benefits in connection with any such claim,
charge or proceeding. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

(c) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release does not apply to any rights or claims that arise after the date you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it



--------------------------------------------------------------------------------

sooner); (iv) you have seven (7) days following the date you sign this Agreement
to revoke this Agreement (in a written revocation sent to me); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after you sign this Agreement provided
that you do not revoke it (the “Effective Date”).

(d) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

15. Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment or your consulting
relationship, or the termination of your employment or consulting relationship,
including but not limited to statutory claims (collectively, “Claims”), shall be
resolved to the fullest extent permitted by law, by final, binding, and (to the
extent permitted by law) confidential arbitration conducted by JAMS, Inc.
(“JAMS”) before a single arbitrator in San Francisco, California in accordance
with the applicable JAMS rules then in effect (provided that, if such rules
conflict with this paragraph in any manner, the terms of this paragraph shall
control). Claims subject to this arbitration provision shall (a) include, but
not be limited to, Claims pursuant to any federal, state or local law or
statute, including (without limitation) the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Americans With Disabilities Act of 1990; the federal Fair Labor Standards Act;
the California Fair Employment and Housing Act; and Claims in contract, tort, or
common law, including (without limitation) Claims for breach of contract or
other promise, discrimination, harassment, retaliation, wrongful discharge,
fraud, misrepresentation, defamation and/or emotional distress; and (b) exclude
Claims that by law are not subject to arbitration. The arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of all
Claims and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
JAMS fees in excess of the amount of filing and other court-related fees you
would have been required to pay if the Claims were asserted in a court of law.
You will have the right to be represented by legal counsel at any arbitration
proceeding at your own expense. You and the Company acknowledge that, by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any Claims through a trial by jury or judge or by administrative
proceeding. Nothing in this Agreement shall prevent either you or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.



--------------------------------------------------------------------------------

16. Miscellaneous. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement shall be deemed to have been entered into, and shall
be construed and enforced, in accordance with the laws of the State of
California without regard to conflicts of law principles. This Agreement may be
executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signature or signatures transmitted via .PDF file shall
be equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return this signed
Agreement to me within twenty-one (21) days. If you do not sign this Agreement
and return it to the Company within the aforementioned timeframe, the Company’s
offer contained herein, including but not limited to the offer of Severance
Benefits and consulting arrangement, will expire.

We look forward to continuing to work with you during the period of your
employment prior to the Retirement Date and throughout the Consulting Period. We
wish you good luck in your future endeavors.

Sincerely,

 

ONYX PHARMACEUTICALS, INC. By:  

/s/ Suzanne M. Shema

  Suzanne M. Shema   Senior Vice President and General Counsel

Exhibit A – Retirement Date Release

Exhibit B – Employee Confidential Information and Inventions Assignment
Agreement

Exhibit C – Indemnity Agreement

UNDERSTOOD AND AGREED:

 

/s/ Laura A. Brege

  

11/14/2011

Laura A. Brege    Date



--------------------------------------------------------------------------------

EXHIBIT A

RETIREMENT DATE RELEASE

(To be signed and returned on or within 21 days from the Retirement Date.)

In exchange for and as a condition of the Severance Benefits and consulting
arrangement to be provided to me under the terms of the Retirement and
Consulting Agreement between me and Onyx Pharmaceuticals, Inc. dated
November 14, 2011, I am providing the following Retirement Date Release (the
“Release”).

(1) General Release. I hereby generally and completely release the Company, its
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (i) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (ii) all claims related
to my compensation or benefits from the Company; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the federal Family and Medical Leave Act (as
amended) (“FMLA”), the California Family Rights Act (“CFRA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).

(2) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification I have pursuant to my Indemnity Agreement with the
Company, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (ii) any rights or claims which are not waivable as a matter of
law; and (iii) any claims for breach of the Agreement arising after the date
that I sign this Release. In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that I acknowledge and agree that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

(3) ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I have under the ADEA, and that the consideration given for
the waiver and release I have given in this Release is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised, as required by the ADEA, that: (i) my waiver and release does not apply
to any rights or claims that arise after the date I sign this Release; (ii) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (iii) I have twenty-one (21) days to consider
this Release (although I may choose voluntarily to sign it sooner); (iv) I have
seven (7) days following the date I sign this Release to revoke this Release (in
a written revocation sent to the Company’s General Counsel);

 

A-1



--------------------------------------------------------------------------------

and (v) this Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after I sign this
Release provided that I do not revoke it (the “Effective Date”).

(4) Section 1542 Waiver. In giving the releases set forth herein, which include
claims which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.

(5) Representations. I hereby represent that I have been paid all compensation
owed and for all time worked, I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, any applicable
state or federal law or Company policy, and I have not suffered any on-the-job
injury or illness for which I have not already filed a workers’ compensation
claim.

REVIEWED, UNDERSTOOD, AND AGREED:

 

/s/ Laura A. Brege

Laura A. Brege

11/14/11

Date

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT

AGREEMENT

 

 

B-1



--------------------------------------------------------------------------------

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Onyx
Pharmaceuticals, Inc or its subsidiaries or affiliates (the “Company”), and the
compensation paid to me now and during my employment with the Company, I agree
to the terms of this Agreement as follows:

 

1. CONFIDENTIAL INFORMATION PROTECTIONS.

1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized in writing by an officer of Company. I will obtain such
officer’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I have or may acquire in any and all Confidential Information and recognize that
all Confidential Information shall be the sole and exclusive property of Company
and its assigns.

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs,
techniques, methodologies, techniques, processes, assay systems, procedures,
tests, formulations, gene sequences and loci, compounds, micro-organisms or
other cell types, proteins, peptides, genetic and other biological material,
computer programs, algorithms software, reports, documentation, equipment, and
devices; (b) information regarding products, services, plans for research and
development, unpublished test results, clinical trials, marketing and business
plans, budgets, financial statements, contracts, prices, suppliers, and
customers; (c) information regarding the skills and compensation of Company’s
employees, contractors, and any other service providers of Company; and (d) the
existence of any business discussions, negotiations, or agreements between
Company and any third party.

1.3 Third Party Information. I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

1.4 No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any noncompete agreement or any agreement to keep
in confidence or refrain from using information acquired by me in confidence or
trust prior to my employment by Company. I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement. During my employment by
Company, I will not improperly use or disclose any confidential information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party. I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.

 

2. INVENTIONS.

2.1 Inventions and Intellectual Property Rights. As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
methods, data, programs, know-how, improvements, discoveries, developments,
designs, artwork, formulae, other patentable or copyrightable works, and
techniques and all Intellectual Property Rights in any of the items listed
above. The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country.

2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; and (c) I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of

 

 

1



--------------------------------------------------------------------------------

sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.

2.3 Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and that I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.

2.4 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.

2.5 Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

2.6 Enforcement of Intellectual Property Rights and Assistance. During and after
the period of my employment, I will assist Company in every proper way to obtain
and enforce United States and foreign Intellectual Property Rights relating to
Company Inventions in all countries. If the Company is unable to secure my
signature on any document needed in connection with such purposes, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act on my behalf to execute and file any such documents and to do
all other lawfully permitted acts to further such purposes with the same legal
force and effect as if executed by me.

2.7 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity directly related to or competitive with the
business in which the Company is now or becomes involved, or would otherwise
conflict with my obligations to the Company. To protect the Company’s
Intellectual Property Rights, and because of the position in the Company that I
hold, I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly, solicit, induce or encourage, or
attempt to solicit, induce, or encourage or otherwise cause any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, independent
contractor, or consultant to or for any other person or entity (or any such
employee, consultant or independent contractor who has terminated their
relationship with the Company within the six months prior to the date of the
action prohibited hereunder), or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
if such solicitation would involve the unauthorized use or disclosure of the
Company’s Confidential Information.

5. RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without further notice. Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.

 

2



--------------------------------------------------------------------------------

6. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company providing a copy of this
Agreement or otherwise.

7. GENERAL PROVISIONS.

7.1 Governing Law and Venue. This Agreement and any action related thereto will
be governed, controlled, interpreted and defined by and under the laws of the
State of California, without giving effect to any conflicts of laws principles
that require the application of the law of a different state. I hereby expressly
consent to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against me by Company arising from or related to this
Agreement.

7.2 Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

7.3 Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.

7.4 Employment. I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will he considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.

7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.

7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.

7.9 Entire Agreement. The obligations pursuant to sections of this Agreement
titled “Confidential Information Protections” and “Inventions” shall apply at
any time during which I was previously employed, or am in the future employed by
Company or, to the fullest extent permitted by law, to any time during which I
was previously engaged, or am in the future engaged, by Company as an
independent contractor, if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of the Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

3



--------------------------------------------------------------------------------

This Agreement shall be effective as of the first day of my employment with
Company.

 

EMPLOYEE:       ONYX PHARMACEUTICALS, INC.: I HAVE READ, UNDERSTAND, AND ACCEPT
THIS AGREEMENT AND HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS IT WITH
INDEPENDENT LEGAL COUNSEL.       ACCEPTED AND AGREED:   

/s/ Laura A. Brege

        

/s/ Leonie McConville

   (Signature)          (Signature) By:   

Laura A. Brege

      By:   

 

Title:   

EVP, COO

      Title:   

Sr. HR Director

Date:   

20 Mar 2008

      Date:   

3/20/2008

Address:   

2100 Powell St.

      Address:   

Emeryville, CA

   Emeryville, CA 94608         

 

4



--------------------------------------------------------------------------------

EXHIBIT A

INVENTIONS

1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

x        None

¨        See immediately below:

                                                                
                                         
                                         
                                            

                                                                
                                         
                                         
                                            

¨        Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below and the proprietary rights and obligations with respect to which I
owe to the following party(ies):

 

    Invention or Improvement      Party(ies)      Relationship     1.  

 

    

 

    

 

    2.  

 

    

 

    

 

    3.  

 

    

 

    

 

 

¨        Additional sheets attached.

3. Limited Exclusion Notification.

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either;

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

b. Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT C

INDEMNITY AGREEMENT

 

 

C-1



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

THIS AGREEMENT is made and entered into on your hire date by and between ONYX
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), and Laura A.
Brege (“Agent”).

WHEREAS, Agent performs a valuable service to the Corporation in her capacity as
Executive Vice President and Chief Business Officer of the Corporation;

WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “Code”);

WHEREAS, the Bylaws and the Code, by their nonexclusive nature, permit contracts
between the Corporation and its agents, officers, employees and other agents
with respect to indemnification of such persons; and

WHEREAS, in order to induce Agent to continue to serve as Executive Vice
President and Chief Business Officer of the Corporation, the Corporation has
determined and agreed to enter into the Agreement with Agent;

NOW, THEREFORE, in consideration of Agent’s continued service as Executive Vice
President and Chief Business Officer, the parties hereto agree as follows:

AGREEMENT

1. Services to the Corporation. Agent will serve, at the will of the Corporation
as Executive Vice President and Chief Business Officer of the Corporation or as
a director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of her ability so long as she is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.

2. Indemnity of Agent. The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by the provisions
of the Bylaws and the Code, as the same may be amended from time to time (but,
only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws or the Code permitted prior to
adoption of such amendment).

3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay because of any claim or claims made
against or by her in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any

 

1



--------------------------------------------------------------------------------

time becomes a party, or is threatened to be made a party, by reason of the fact
that Agent is, was or at any time becomes a director, officer, employee or other
agent of the Corporation, or is or was serving or at any time serves at the
request of the Corporation as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise; and

(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the nonexclusivity provisions of the Code and Section 43 of
the Bylaws.

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:

(a) on account of any claim against Agent for an accounting of profits made from
the purchase or sale by Agent of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

(b) on account of Agent’s conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

(c) on account of Agent’s conduct that constituted a breach of Agent’s duty of
loyalty to the Corporation or resulted in any personal profit or advantage to
which Agent was not legally entitled;

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

(e) if indemnification is not lawful (and, in the respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 9 hereof.

5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

6. Partial Indemnification. Agent shall be entitled under the Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

 

2



--------------------------------------------------------------------------------

7. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Agent notifies
the Corporation of the commencement thereof:

(a) the Corporation will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Corporation,
(ii) Agent shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Agent in the conduct of the defense of such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of Agent’s separate counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Corporation or as to which Agent shall
have made the conclusion provided for in clause (ii) above; and

(c) the Corporation shall not be liable to indemnify Agent under the Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Corporation shall
be permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on Agent
without Agent’s written consent, which may be given or withheld in Agent’s sole
discretion.

8. Expenses. The Corporation shall advance, prior to the final disposition of
any proceeding, promptly following request therefor, all expenses incurred by
Agent in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the Code or otherwise.

9. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting her claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation

 

3



--------------------------------------------------------------------------------

(including its Board of Directors or its stockholders) that such indemnification
is improper shall be a defense to the action or create a presumption that Agent
is not entitled to indemnification under this Agreement or otherwise.

10. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

11. Nonexclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Corporation’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in her official capacity and as to action in
another capacity while holding office.

12. Survival of Rights.

(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent’s heirs, executors and administrators.

(b) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

13. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.

14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

17. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

4



--------------------------------------------------------------------------------

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

 

  (a)   

If to Agent, to:

Laura A. Brege

340 Cervantes Road

Portola Valley, CA 94028

     (b)    If to the Corporation, to:        

ONYX Pharmaceuticals, Inc.

2100 Powell Street

Emeryville, CA 94608

  

or to such other address as may have been furnished to Agent by the Corporation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

ONYX Pharmaceuticals, Inc.

 

By:  

/s/ Hollings C. Renton

  Hollings C. Renton   Chairman, President and Chief Executive Officer

AGENT

 

By:  

/s/ Laura A. Brege

  Laura A. Brege

 

5